Appeal by defendant National Gasket & Washer Mfg. Co., Inc., from an order of the Supreme Court, Westchester County, dated November 30, 1966, which granted its motion “ only to the extent of dismissing the amended complaint” with leave to plaintiff to serve a second amended complaint. Appeal dismissed as moot, with $10 costs and disbursements to respondent. The appeal is moot because a new complaint was served by respondent, pursuant to the leave granted by the order appealed from, and that new complaint has superseded the one attacked by the motion at Special Term. In any event, we have examined the merits of this appeal and we would have affirmed the order of Special Term if we were not dismissing the appeal. Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.